Case 3:18-cv-00428-DMS-MDD Document 374 Filed 03/05/19 PageID.5526 Page 1 of 1



   1                          UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
   2

   3   Ms. L. and Ms. C.,                                 Case No. 18-cv-00428-DMS-MDD
   4                         Petitioners-Plaintiffs,
       v.
   5                                                      Date Filed: March 9, 2018
       U.S. Immigration and Customs Enforcement
   6   (“ICE”); U.S. Department of Homeland Security
       (“DHS”); U.S. Customs and Border Protection
   7   (“CBP”); U.S. Citizenship and Immigration
       Services (“USCIS”); U.S. Department of Health
   8   and Human Services (“HHS”); Office of              ORDER GRANTING
       Refugee Resettlement (“ORR”); Thomas               PETITIONERS-PLAINTIFFS’
   9   Homan, Acting Director of ICE; Greg                MOTION TO FILE
       Archambeault, San Diego Field Office Director,     RESTRICTED
  10   ICE; Joseph Greene, San Diego Assistant Field      DECLARATION OF MS. C.
       Office Director, ICE; Adrian P. Macias, El Paso
  11   Field Director, ICE; Frances M. Jackson, El Paso
       Assistant Field Office Director, ICE; Kirstjen
  12   Nielsen, Secretary of DHS; Jefferson Beauregard
       Sessions III, Attorney General of the United
  13   States; L. Francis Cissna, Director of USCIS;
       Kevin K. McAleenan, Acting Commissioner of
  14   CBP; Pete Flores, San Diego Field Director,
       CBP; Hector A. Mancha Jr., El Paso Field
  15   Director, CBP; Alex Azar, Secretary of the
       Department of Health and Human Services;
  16   Scott Lloyd, Director of the Office of Refugee
       Resettlement,
  17

  18                          Respondents-Defendants.
  19

  20
             Before the Court is Petitioners-Plaintiffs’ Motion to File Restricted
  21
       Declaration of Ms. C. The Court finds that the motion is meritorious and should be
  22

  23   GRANTED.
  24
             SO ORDERED this 5th day of March 2019.
  25

  26
  27

  28

                                                                                     18cv0428
